DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/20/2022 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 4/20/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 9, with respect to Applicant’s drawing replacement sheet filed in view of the previous objection to the drawings have been fully considered and are persuasive.  The previous objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 9, with respect to Applicant’s claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant's arguments, see page 9, alleging that the prior art of record fails to disclose the newly amended subject matter of claim 21 have been fully considered but they are not persuasive.  It is the Examiner’s position that Ha expressly discloses a flexible catheter having a delivery end displaceable from a wall of the enclosed reservoir (i.e. “displace” is generally defined as “to remove from the usual or proper place” or “to move physically out of position”; see https://www.merriam-webster.com/dictionary/displace; from a deflated reservoir 18 configuration shown in Fig. 4A, at least a portion of a wall of the reservoir 18 is expressly shown displaced/moved relative to the delivery end of the flexible catheter due to its inflated configuration having an increased diameter, as shown in Fig. 4B).  Applicant’s amended claim language is very broad and/or vague regarding displacement between the catheter and the reservoir wall, and therefore continues to read on the disclosure of the Ha prior art reference.  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 2016/0045719).
Ha discloses (see Figs. 1-4B) a balloon catheter comprising the following claim limitations:
(claim 21) a flexible catheter (12, Fig. 1) comprising a fill end (at 14, Fig. 1) and a delivery end (at 16, Fig. 1), wherein said delivery end is configured to be (i.e. capable of) inserted through a wall of the enclosed reservoir (18, Fig. 1) ([0031]-[0033]) and is displaceable from a wall of the enclosed reservoir (18) (i.e. “displace” is generally defined as “to remove from the usual or proper place” or “to move physically out of position”; see https://www.merriam-webster.com/dictionary/displace; from a deflated reservoir 18 configuration shown in Fig. 4A, at least a portion of a wall of the reservoir 18 is expressly shown displaced/moved relative to the delivery end of the flexible catheter due to its inflated configuration having an increased diameter, as shown in Fig. 4B); a stylet (22, Fig. 2) designed to fit within a lumen (40, Fig. 3A) of the flexible catheter (12), the stylet (22) comprising an operator’s end (28, Fig. 2) and a far end (30, Fig. 2); a stylet tip (32, Fig. 2) located at the far end (30) of the stylet (22), wherein a flexibility of the stylet tip (32) is greater than a remainder of the stylet (22) ([0039]; stylet 22 expressly disclosed to have a stiff proximal section 28 and an atraumatic, very flexible, floppy distal portion 30/32) such that the stylet tip (32) forms a flexible contact interface wherein the flexibility of the flexible contact interface reduces damage to the enclosed reservoir or the flexible catheter (12) ([0039]; the atraumatic, very flexible, floppy distal portion 30/32 reduces damage to the flexible catheter 12) and where the stylet (22) is removable (i.e. capable of) from the flexible catheter (12) to permit fluid delivery (i.e. interpreted as an intended use/functional language statement as this is a device claim and not a method claim; [0031]; [0040]-[0042]; [0047]; stylet expressly disclosed in step of advancing catheter 12 to treatment site, and subsequently the stylet 22 is removed before the balloon 18 is inflated); and wherein the stylet (22) is inserted through the lumen of the flexible catheter (12) from the fill end (14) to advance the medical device within the patient prior to delivery of the fluid, the stylet (22) being removed before fluid delivery initiation (i.e. interpreted as an intended use/functional language statement as this is a device claim and not a method claim; [0031]; [0040]-[0042]; [0047]; stylet expressly disclosed in step of advancing catheter 12 to treatment site, and subsequently the stylet 22 is removed before the balloon 18 is inflated).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a fluid delivery device as claimed that includes, in combination with the claim(s) as a whole, a strain relief member at a delivery end of a catheter coupled to a reservoir wherein the strain relief member increases resistance to bending of the catheter and maintains a bend radius above a critical radius (as defined in the application) when a force displaces the catheter relative to a wall of the reservoir.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771